ORDER

PER CURIAM.
Michael McKee (McKee) appeals from the trial court’s grant of summary judgment in favor of Anheuser-Busch, Inc. (Employer) on McKee’s retaliatory discharge suit pursuant to Section 287.780, RSMo 2000. On appeal, McKee contends the trial court erred in granting summary judgment in Employer’s favor and in finding McKee was collaterally estopped from litigating the issues as to the reason for his discharge.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).